      Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 1 of 16



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    TIMOTHY W. THOMAS                                       CIVIL ACTION

    VERSUS                                                    NO. 19-10597

    NEW HOTEL MONTELEONE, LLC                             SECTION “R” (1)



                          ORDER AND REASONS


       The Court has received a motion for summary judgment from

defendant New Hotel Monteleone, LLC. 1        Because there is no genuine

dispute of material fact as to Hotel Montelone’s liability under Louisiana’s

merchant slip-and-fall statute, the Court grants defendant’s motion.



I.     BACKGROUND

       This case arises from a slip and fall in a restaurant. On January 13,

2019, plaintiff Timothy Thomas visited the Criollo Restaurant.2 The Criollo

Restaurant is located in the Hotel Monteleone, 3 and owned and operated by




1      R. Doc. 12.
2      See R. Doc. 17-12 at 1 ¶ 2.
3      See id.
      Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 2 of 16



defendant New Hotel Monteleone, LLC. 4 While at the restaurant, plaintiff

fell. 5

          In his complaint, plaintiff alleges that he arrived at the restaurant for

dinner with his wife and two friends following a football game. 6 Plaintiff

claims that “[i]n close proximity to the restaurant entrance was a table

serving station with pitchers of cold water for filling restaurant guest’s water

glasses,” 7 and that “[d]ue to condensation or spillage from these cold

pitchers, the marble floor surface in the vicinity of the serving station was

wet and slippery.” 8 Plaintiff alleges that as he was walking to his table, he

“slipped and fell on the wet and slippery area,” 9 causing a knee injury.1 0

Plaintiff sued defendant for damages arising from this injury.1 1

          Defendant now moves for summary judgment.1 2 In response, plaintiff

argues that the Court should sua sponte grant summary judgment in his

favor. 1 3




4         See id. at 1 ¶ 1.
5         See id. at 1 ¶ 3.
6         See R. Doc. 1 at 2 ¶ 7.
7         Id. at 2 ¶ 9.
8         Id. at 2 ¶ 10.
9         See id. at 3 ¶ 14.
10        See id. at 3 ¶ 15.
11        See id. at 4-5 ¶ 18.
12        See R. Doc. 12.
13        See R. Doc. 17 at 18-19.
                                          2
      Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 3 of 16



II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).




                                       3
       Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 4 of 16



        If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,


                                       4
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 5 of 16



against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      Louisiana statutory law governs the “[b]urden of proof in claims

against merchants,” including restaurants, when a plaintiff alleges that the

merchant’s negligence caused the plaintiff to be injured in a fall on the

merchant’s premises. See La. R.S. 9:2800.6. The Fifth Circuit has observed

that this “statute ‘places a heavy burden of proof on plaintiffs’ in slip and fall

cases,” Bagley v. Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007) (quoting

Jones v. Brookshire Grocery Co., 847 So. 2d 43, 48 (La. App. 2 Cir. 2003)),

which cannot be met by “[m]ere speculation or suggestion.” Id. (quoting

Allen v. Wal-Mart Stores, Inc., 850 So. 2d 895, 898 (La. App. 2 Cir.2003)).

      Under the statute, a plaintiff must prove, among other things, that

“[t]he merchant either created or had actual or constructive notice of the

condition which caused the damage, prior to the occurrence.” La. R.S.

9:2800.6(B)(2).      Here, defendant contends that summary judgment

evidence does not show either that defendant created or that defendant had


                                        5
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 6 of 16



notice of a slippery floor, and thus summary judgment in its favor is

appropriate. 1 4

      First, the summary judgment evidence does not show that defendant

created the alleged wet, slippery condition of the floor. Plaintiff contends

that the evidence shows the restaurant created the condition, because

adjacent to where plaintiff fell, there were ice water pitchers and a

champagne bucket.1 5 Plaintiff also points to security video showing a waiter

pulling a bottle from the bucket and carrying the bottle essentially over the

spot where plaintiff fell. 1 6 Additionally, plaintiff observes that the waiter did

not use an available towel to prevent the bottle from dripping on the floor,

and there was no mat to contain condensation from the champagne bucket.1 7

      But plaintiff does not allege that the evidence shows water falling from

the bottle onto the floor, or water dripping from the champagne bucket onto

the floor. Indeed, the security video does not provide such evidence, nor does

it show any condensation or a wet area on the floor before or at the time of

his fall. 1 8 Neither does it show water in the bucket, or that the bottle was wet,




14    See R. Doc. 12-1 at 12.
15    See R. Doc. 17 at 17.
16    See id.
17    Id.
18    See R. Doc. 12-12.
                                        6
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 7 of 16



much less dripping. 1 9 And when plaintiff himself was asked if he knew where

the water he allegedly slipped in came from, he responded: “I’m unsure.”2 0

The other members of plaintiff’s party—Melissa Thomas,2 1 Joseph Zazour,2 2

and Liz Zazour 2 3 —also similarly indicated that they did not know what

allegedly caused the floor to be wet and slippery.

      Plaintiff suggests that the restaurant created the allegedly slippery

condition, because the hotel made a decision to locate the beverage service

table where it was. 2 4 But the presence of a beverage service table near where

plaintiff slipped does not show that the items on this service table caused the

floor to be wet and slippery. The pitchers were set on towels, and there is no

evidence that there was water dripping from a pitcher to the floor.2 5

Similarly, even were the court to look to the statements from plaintiff and

one of his party members alleging that an unnamed hotel employee pointed


19    See id.
20    See R. Doc. 12-5 at 2:18-21.
21    See R. Doc. 12-6 at 4:7-12 (“Q. Do you know what your husband slipped
on from your own personal knowledge, not what you may have heard? A.
No. Q. Do you know where that substance came from? A. No.”).
22    See R. Doc. 12-7 at 2:19-23 (“Q. Do you know what the liquid was? A.
I don’t. Q. Do you know where it came from? A. I don’t.”).
23    See R. Doc. 12-8 at 28:21-25, 29:1 (“Q. From your own personal
knowledge, do you know what he slipped on? A. I do not. Q. Do you know
from your own personal knowledge where the water came from? A. I do
not.”).
24    See R. Doc. 17 at 17; R. Doc. 17-2 at 8:5-8.
25    See R. Doc. 12-12.
                                       7
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 8 of 16



out water on the floor after plaintiff slipped, 2 6 such a statement does not

alone create a reasonable inference that the restaurant created the wet floor

condition.

      Rather, reaching such a conclusion requires speculation. And while

the Court draws all reasonable inferences in plaintiff’s favor here, “conjecture

or speculation is insufficient to raise an issue of fact to defeat a summary

judgment motion.” See Ruiz v. Whirlpool, Inc., 12 F.3d 510, 513 (5th Cir.

1994); Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)

(“[U]nsubstantiated assertions are not competent summary judgment

evidence.”); see also Bearb v. Wal-Mart La. Liab. Corp., 534 F. App’x 264,

264-65 (5th Cir. 2013) (per curiam) (stating that the plaintiffs’ “speculation

and . . . own unsubstantiated statements” that “a leaking skylight or wet

shopping carts” created a “floor’s wet condition” did not suffice to avoid

summary judgment under the Louisiana statute).

      In Williams-Ball v. Brookshire Grocery Co., 198 So. 3d 195 (La. App.

2 Cir. 2016), for instance, the Louisiana Court of Appeal for the Second

Circuit affirmed a trial court ruling where video evidence did not show that

the defendant created a slippery floor condition, absent conjecture. See id.

at 199. The plaintiff alleged that she slipped in a grocery store on liquid from


26    See R. Doc. 17-8 at 2:17-18; R. Doc. 17-10 at 4:10-11.
                                      8
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 9 of 16



an egg. See id. at 197. While security video showed an employee “stocking

eggs in the general location of the fall,” though, it did not show the employee

“spilling anything on the ground.” See id. at 199. Furthermore, “the

substance itself [wa]s not visible on the floor at any time during the video.”

Id. Consequently, the court stated that “say[ing] that [the employee] created

the condition is mere speculation.” See id.

      Likewise here, although the video shows a waiter using the beverage

serving station, 2 7 it does not show the employee spilling anything on the

floor, nor does it otherwise show a wet substance on the floor. 2 8 Finding that

defendant created the allegedly slippery condition, therefore, would be mere

speculation, and thus not a basis for denying summary judgment. Overall,

therefore, the summary judgment evidence does not show that defendant

created an unreasonably unsafe condition.

      Second, the summary judgment evidence does not show that defendant

had actual notice of the alleged wet, slippery condition on the floor. Plaintiff

contends that the restaurant had actual notice of the slippery floor, because

the restaurant manager acknowledged that items in the beverage service area

could produce condensation, and the flooring would not absorb liquid.2 9


27    See R. Doc. 17-4.
28    See R. Doc. 12-12.
29    See R. Doc. 17 at 18; see also R. Doc. 17-2 at 4:18-25, 5:1-16, 7:14-19.
                                       9
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 10 of 16



Furthermore, plaintiff points to the presence of “drip preventive measures”

at the beverage service area—that is, a towel under the water pitchers and a

towel hung over the top of the bucket 3 0 —but no cloth on the floor. 3 1

      But as before, proceeding from the restaurant’s knowledge that certain

items can produce condensation to any knowledge of the alleged slippery

condition of the floor requires speculation that is impermissible. The

restaurant employees do not attest to such knowledge. Rather, they testified

that they either were entirely unaware of the condition of the floor or did not

notice any water on the floor. For instance, Diego Mira, a chef at the

restaurant, stated that he did not “know anything at all” regarding “the

condition of the floor at the location where the slip and fall occurred at the

moment it occurred.” 3 2 And David Marinaccio, the restaurant’s manager,

and Roy Desalle, a waiter, both stated that they looked at the floor, but

neither saw any water. 3 3 If anything, therefore, their statements undermine

plaintiff’s arguments. 3 4 In addition, the video does not show anyone wiping




30    See R. Doc. 17 at 18.
31    See id.; R. Doc. 17-2 at 5:21-25.
32    See R. Doc. 17-6 at 2:18-23.
33    See R. Doc. 12-9 at 3:23-25, 4:1 (Marinaccio stating that “[he] looked
at the floor, there was nothing on the floor”); R. Doc. 12-11 at 2:4-10 (Desalle
stating that after plaintiff fell, he inspected the floor and saw “[n]o water”).
34    Plaintiff argues that Desalle’s testimony is unreliable. See R. Doc. 17 at
12-13. Discounting Desalle’s testimony, though, still does not create
                                         10
    Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 11 of 16



up the floor right after plaintiff fell. 3 5 The video does show, though, three

people walking without incident over the area immediately before plaintiff

fell, and others walking by without incident afterward. 3 6

      And again, even were the court to look to the alleged statements from

an unnamed hotel employee identifying water on the floor, 3 7 this statement

does not provide evidence as to the restaurant’s knowledge in the relevant

time before the accident, only after. See La. R.S. 9:2800.6(B)(2) (stating that

the merchant must have had “had actual or constructive notice of the

condition . . . , prior to the occurrence”); see also Gray v. Wal-Mart La.,

L.L.C., 484 F. App’x 963, 966 (5th Cir. 2012) (per curiam) (affirming

summary judgment when no evidence showed defendant had actual notice

of the allegedly unsafe condition “before [the plaintiff’s] accident occurred”).

Consequently, the summary judgment evidence does not show that

defendant had actual notice of an unreasonably unsafe condition.

      Third, the summary judgment evidence does not show that defendant

had constructive notice of the allegedly wet, slippery condition of the floor.

By statute, “‘[c]onstructive notice’ means the claimant has proven that the



competent summary judgment evidence showing that defendant had actual
knowledge of the allegedly unsafe condition.
35  See R. Doc. 12-12.
36  See id.
37  See R. Doc. 17-8 at 2:17-18; R. Doc. 17-10 at 4:10-11.
                                    11
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 12 of 16



condition existed for such a period of time that it would have been discovered

if the merchant had exercised reasonable care.” La. R.S. 9:2800.6(C)(1).

Additionally, “[t]he presence of an employee of the merchant in the vicinity

in which the condition exists does not, alone, constitute constructive notice,

unless it is shown that the employee knew, or in the exercise of reasonable

care should have known, of the condition.” Id.

      As already established, the summary judgment evidence does not show

that the restaurant employees actually knew of the allegedly wet, slippery

condition of the floor.     And there is not evidence that the employees

reasonably should have known that there was water on the floor. See Adams

v. Dolgencorp, L.L.C., 559 F. App’x 383, 386 (5th Cir. 2014) (per curiam)

(affirming a grant of summary judgment when the plaintiff “failed to present

any evidence . . . showing that . . . any . . . employee w[as] exercising less than

reasonable care in not discovering” an unsafe condition). To the contrary,

the employees who said they inspected the floor indicate that it was not wet,3 8

and the video shows people walking over the area immediately before and

after the accident without incident. 3 9




38    See R. Doc. 12-9 at 3:23-25, 4:1; R. Doc. 12-11 at 2:4-10.
39    See R. Doc. 12-12.
                                     12
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 13 of 16



      In order for plaintiff to survive summary judgment, therefore, evidence

must show that the allegedly unsafe condition existed for sufficiently long

that defendant should have discovered it. See La. R.S. 9:2800.6(C)(1); see

also White v. Wal-Mart Stores, Inc., 699 So. 2d 1081, 1084-85 (La. 1997)

(“The statute does not allow for the inference of constructive notice absent

some showing of this temporal element. . . . Though the time period need

not be specific in minutes or hours, constructive notice requires that the

claimant prove the condition existed for some time period prior to the fall.”).

      But the summary judgment evidence does not satisfy this temporal

requirement. Plaintiff himself stated that he did not know for how long the

puddle he alleged existed had been on the restaurant floor. 4 0 All the

members of his party similarly testified that they did not know for how long

the alleged slippery condition existed. 4 1 And as already discussed, the video

itself does not show the alleged wet spot. 4 2 Indeed, the video actually shows




40    See R. Doc. 12-5 at 2:22-24 (“Q. Do you know how long [the puddle]
had been there before the accident? A. No, sir.”).
41    See R. Doc. 12-6 at 4:13-14 (Melissa Thomas responding “No” to the
question “Do you know how long it had been there?”); R. Doc. 12-7 at 2:24-
25 (Joseph Zazour responding “I don’t” to the question “Do you know how
long [the liquid] had been there?”); R. Doc. 12-8 at 3:2-3 (Liz Zazour
responding “I do not” to the question “Do you know how long [the water] had
been there?”).
42    See R. Doc. 12-12.
                                     13
     Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 14 of 16



other individuals passing the alleged spot without incident. 4 3 Even looking

to plaintiff’s “circumstantial evidence,” therefore, the Court does not find

that a “reasonable inference” supports the necessary “temporal showing.”

See Williams v. Home Depot USA, Inc., 341 F. App’x 976, 978 (5th Cir. 2009)

(per curiam).

      In reaching this conclusion, the Court finds instructive Peterson v.

Brookshire Grocery Co., 751 F. App’x 533 (5th Cir. 2018) (per curiam).

There, the plaintiff allegedly slipped on a clear liquid on a grocery store’s

floor. See id. at 533. Similar to here, the plaintiff admitted that she did not

know “how long the substance was on the floor.” See id. at 536. And similar

to here, “the video surveillance . . . lack[ed] any visual evidence of the liquid

substance on the floor.” See id. at 537. Also as here—where video evidence

shows people walking over the area at issue without incident both before and

after plaintiff’s fall 4 4 —the video in Peterson showed people “effortlessly

traversing the area where [the plaintiff] fell.” See id. Given these facts, the

Fifth Circuit found that the plaintiff “failed to present positive evidence

establishing that the condition existed for some time prior to her fall,” and




43    See id.
44    See R. Doc. 12-12.
                                       14
    Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 15 of 16



thus affirmed a grant of summary judgment against her. See id. at 538.

Likewise here, the Court finds summary judgment appropriate.

     Other courts have also reached similar results. See, e.g., Adams, 559

F. App’x at 386 (affirming summary judgment when “footage does not show

the substance” and thus “the temporal inference [the plaintiff] seeks to draw

from the footage would be inappropriate”); Taylor v. Wal-Mart Stores, Inc.,

No. 10-1503, 2011 WL 3439928, at *4 (E.D. La. Aug. 8, 2011) (finding that

denying defendant’s motion for summary judgment would require the court

to “draw a series of impermissible inferences unsupported by this summary

judgment record” when “[t]he video does not show someone or something

creating the wet substance; it does not show others slipping or avoiding the

area; it shows no one making a failed attempt to clean or secure the area”);

Babin v. Winn-Dixie Louisiana, Inc., 764 So. 2d 37, 40 (La. 2000) (per

curiam) (permitting summary judgment when, absent speculation, the

plaintiff was “unable to make a positive showing that the condition did exist

for some period of time p[rior] to his fall”); Kennedy v. Wal-Mart Stores,

Inc., 733 So. 2d 1188, 1191 (La. 1999) (per curiam) (issuing judgment for

defendant when “plaintiff produced evidence showing that the general area

where he fell was within view of a customer service podium and that it was

raining on the evening in question,” but “presented absolutely no evidence


                                     15
    Case 2:19-cv-10597-SSV-JVM Document 45 Filed 06/10/20 Page 16 of 16



as to the length of time the puddle was on the floor before his accident”);

Dawson v. Brookshire Grocery Co., 718 So. 2d 623, 626 (La. App. 2 Cir.

1998) (“[P]laintiff failed to present positive evidence that water or moisture

was present on the floor or had remained on the floor for any length of time

prior to her fall. This lack of evidence that the water was present for some

period of time is fatal to the plaintiff’s cause of action.”). Plaintiff points to

no caselaw finding summary judgment inappropriate given similar facts.

Granting summary judgment here for defendant, therefore, aligns with the

weight of the authority.



IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS defendant’s motion for

summary judgment. Plaintiff’s sua sponte motion is DENIED.




          New Orleans, Louisiana, this _____
                                        10th day of June, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       16
